Exhibit 10.9.2

 

LOGO [g778621g25l09.jpg]



--------------------------------------------------------------------------------

 

LOGO [g778621g28w77.jpg]



--------------------------------------------------------------------------------

PART II

“BARECON 89” Standard Bareboat Charter

 

1. Definitions

In this Charter, the following terms shall have the meanings hereby assigned to
them:

“The Owners” shall mean the person or company registered as Owners of the
Vessel.

“The Charterers” shall mean the Bareboat charterers and shall not be construed
to mean a time charterer or a voyage charterer.

 

5. Trading Limits

The Vessel shall be employed in lawful trades within the trading limits
indicated in Box 19.

The Charterers undertake not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the instruments of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent to such employment of the Insurers and complying with such
requirements as to extra premium or otherwise as the insurers may prescribe. If
required, the Charterers shall keep the Owners and the Mortgagees advised of the
intended employment of the Vessel.

The Charterers also undertake not to employ the Vessel or suffer her employment
in any trade or business which is forbidden by the law of any country to which
the Vessel may sail or is otherwise illicit or in carrying illicit or prohibited
goods or in any manner whatsoever which may render her liable to condemnation,
destruction, seizure or confiscation.

Notwithstanding any other provisions contained in this Charter it is agreed that
nuclear fuels or radioactive products or waste are specifically excluded from
the cargo permitted to be loaded or carried under this Charter. This exclusion
does not apply to radio-isotopes used or intended to be used for any industrial,
commercial, agricultural, medical or scientific purposes provided the Owners’
prior approval has been obtained to loading thereof.

 

7. Inspection

Inspection.—The Owners shall have the right at any time to inspect or survey the
Vessel or instruct a duly authorised surveyor to carry out such survey on their
behalf to ascertain the condition of the Vessel and satisfy themselves that the
Vessel is being property repaired and maintained. Inspection or survey in
dry-dock shall be made only when the Vessel shall be in dry-dock for the
Charterers’ purpose. However, the Owners shall have the right to require the
Vessel to be dry-docked for inspection it the Charterers are not docking her at
normal classification intervals. The fees for such inspection or survey shall in
the event of the Vessel being found to be in the condition provided in Clause 9
of this Charter be payable by the Owners and shall be paid by the Charterers
only in the event of the Vessel being found to require repairs or maintenance in
order to achieve the condition so provided. All time taken in respect of
inspection, survey or repairs shall count as time on hire and shall form part of
the Charter period.

The Charterers shall also permit the Owners to inspect the Vessel’s log books
whenever requested and shall whenever required by the Owners furnish them with
full information regarding any casualties or other accidents or damage to the
Vessel. For the purpose of this Clause, the Charterers shall keep the Owners
advised of the intended employment of the Vessel.

8. Inventories and Consumable Oil and Stores

A complete inventory of the Vessel’s entire equipment, outfit, appliances and of
all consumable stores on board the Vessel shall be made by the Charterers in
conjunction with the Owners on delivery and again on redelivery of the Vessel.
The Charterers and the Owners, respectively, shall at the time of delivery and
redelivery take over and pay for all bunkers, lubricating oil, water and
unbroached provisions, paints, oils, ropes and other consumable stores in the
said Vessel at the then current market prices at the ports of delivery and
redelivery, respectively.

 

9. Maintenance and Operation

(a) The Vessel shall during the charter period be in the full possession and at
the absolute disposal for all lawful purposes of the Charterers and under their
complete control in every respect. The Charterers shall maintain the Vessel, her
machinery, boilers, appurtenances and spare parts in a good state of repair, in
efficient operating condition and in accordance with good commercial maintenance
practice and, except as provided for in Clause 13 (I), they shall keep the
Vessel with unexpired classification of the class indicated in Box 10 and with
other required certificates in force at all times.

The Charterers to take immediate steps to have the necessary repairs done within
a reasonable time failing which the Owners shall have the right of withdrawing
the Vessel from the service of the Charterers without noting any protest and
without prejudice to any claim the Owners may otherwise have against the
Charterers under the Charter.

The Charterers are required to establish and maintain financial security or
responsibility in respect of oil or other pollution damage as required by any
government, including Federal, state or municipal or other divison or authority
thereof, to enable the Vessel, without penalty or charge, lawfully to enter,
remain at, or leave any port, place, territorial or contiguous waters of any
country, state or municipality in performance of this Charter without any delay.
This obligation shall apply whether or not such requirements have been lawfully
imposed by such government or division or authority thereof. The Charterers
shall make and maintain all arrangements by bond or otherwise as may be
necessary to satisfy such requirements at the Charterers’ sole expense and the
Charterers shall indemnify the Owners against all consequences whatsoever
(including loss of time) for any failure or inability to do so.

(b) The Charterers shall at their own expense and by their own procurement man,
victual, navigate, operate, supply, fuel and repair the Vessel whenever required
during the Charter period and they shall pay all charges and expenses of every
kind and nature whatsoever Incidental to their use and operation of the Vessel
under this Charter, including any foreign general municipality and/or state
taxes. The Master, officers and crew of the Vessel shall be the servants of the
Charterers for all purposes whatsoever, even if for any reason appointed by the
Owners.

Charterers shall comply with the regulations regarding officers and crew in
force in the country of the Vessel’s flag or any other applicable law.

(d) The Charterers shall make no structural changes in the Vessel or changes in
the machinery, boilers, appurtenances or spare parts thereof without in each
instance first securing the Owners’ approval thereof. If the Owners so agree,
the Charterers shall, if the Owners so require, restore the Vessel to its former
condition before the termination of the Charter.

(e) The Charterers shall have the use of all outfit, equipment and appliances on
board the Vessel at the time of delivery, provided the same or their substantial
equivalent shall be returned to the Owners on redelivery in the same good order
and condition as when received, ordinary wear and tear excepted. The Charterers
shall from time to time during the Charter period replace such items of
equipment as shall be so damaged or worn as to be unfit for use. The Charterers
are to procure that all repairs to or replacement of any damaged, worn or lost
parts or equipment be effected in such manner (both as regards workmanship and
quality of materials) as not to diminish the value of the Vessel. The Charterers
have the right to fit additional equipment at their expense and risk but the
Charterers shall remove such equipment at the end of the period if requested by
the Owners.

Any equipment including radio equipment on hire on the Vessel at time of
delivery shall be kept and maintained by the Charterers and the Charterers shall
assume the obligations and liabilities of the Owners under any lease contracts
in connection therewith and shall reimburse the Owners for all expenses incurred
in connection therewith, also for any new equipment required in order to comply
with radio regulations.

(f) The Charterers shall dry-dock the Vessel and clean and paint her underwater
parts whenever the same may be necessary, but not less than once in every
eighteen calendar months after delivery unless otherwise agreed in Box 18.

 

 

-3-



--------------------------------------------------------------------------------

PART II

“BARECON 89” Standard Bareboat Charter

 

11. Mortgage

 

*) (b) The Vessel chartered under this Charter is financed by a mortgage
according to the Deed(s) of Covenant annexed to this Charter and as stated in
Box 26. By their counter-signature on the Deed(s) of Covenant, the Charterers
undertake to have acquainted themselves with all terms, conditions and
provisions of the said Deed(s) of Covenant. The Charterers undertake that they
will comply with all such instructions or directions in regard to the
employment, insurances, repairs and maintenance of the Vessel, etc., as laid
down in the Deed(s) of Covenant or as may be directed from time to time during
the currency of the Charter by the Mortgagee(s) in conformity with the Deed(s)
of Covenant.

(c) The Owners warrant that they have not effected any mortgage(s) other than
stated in Box 26 and that they will not effect any other mortgage(s) without the
prior consent of the Charterers.

 

*) (Optional, Clauses 11 (a) and 11 (b) are alternatives; indicate alternative
agreed in Box 26).

 

12. Insurance and Repairs

(a) During the Charter period the Vessel shall be kept insured by the Charterers
at their expense against marine, war and Protection and Indemnity risks in such
form and with such insurers as the Owners shall in writing approve, which
approval shall not be unreasonably withheld. Such marine, war and P. and I.
insurances shall be arranged by the Charterers to protect the interests of both
the Owners and the Charterers and mortgagees (if any), and the Charterers shall
be at liberty to protect under such insurances the interests of any managers
they may appoint. All insurance policies shall be in the joint names of the
Owners and the Charterers as their interests may appear.

If the Charterers fail to arrange and keep any of the the insurances provided
for under the provisions of sub-clause (a) above in the manner described
therein, the Owners shall notify the Charterers whereupon the Charterers shall
rectify the position within seven running days, failing which Owners shall have
the right to withdraw the Vessel from the service of the Charterers without
prejudice to any claim the Owners may otherwise have against the Charterers.

The Charterers shall, subject to the approval of the Owners and the
Underwriters, effect all insured repairs and shall undertake settlement of all
costs in connection with such repairs as well as insured charges, expenses and
liabilities (reimbursement to be secured by the Charterers from the
Underwriters) to the extent of coverage under the insurances herein provided
for.

The Charterers also to remain responsible for and to effect repairs and
settlement of costs and expenses incurred thereby in respect of all other
repairs not covered by the insurances and/or not exceeding any possible
franchise(s) or deductibles provided for in the insurances.

All time used for repairs including any deviation shall count as time on hire
and shall form part of the Charter period.

(b) If the conditions of the above insurances permit additional insurance to be
placed by the parties, such cover shall be limited to the amount for each party
set out in Box 28 and Box 29, respectively. The Owners or the Charterers as the
case may be shall immediately furnish the other party with particulars of any
additional insurance effected, including copies of any cover notes or policies
and the written consent of the insurers of any such required insurance in any
case where the consent of such insurers is necessary.

(c) Should the Vessel become an actual, constructive, compromised or agreed
total loss under the insurances required under sub-clause (a) of Clause 12, all
insurance payments for such loss shall be paid to the Mortgagee. If any, in the
manner described in the Deed(s) of Covenant, who shall distribute the moneys
between themselves, the Owners and the Charterers according to their respective
interests. The Charterers undertake to notify the Owners and the Mortgagee, if
any, of any occurrences in consequence of which the Vessel is likely to become a
Total Loss as defined in this Clause.

(d) If the Vessel becomes an actual, constructive, compromised or agreed total
loss under the insurances arranged by the Charterers in accordance with
sub-clause (a) of this Clause, this Charter shall terminate as of the date of
such loss.

(e) The Owners shall upon the request of the Charterers, promptly execute such
documents as may be required to enable the Charterers to abandon the Vessel to
insurers and claim a constructive total loss.

(f) For the purpose of insurance coverage against marine and war risks under the
provisions of sub-clause (a) of this Clause, the value of the Vessel is the sum
indicated in Box 27.

14. Redelivery

The Charterers shall at the expiration of the Charter period redeliver the
Vessel at a safe and ice-free port or place as indicated in Box 16. The
Charterers shall give the Owners not less than 30 running days’ preliminary and
not less than 14 days’ definite notice of expected date, range of ports of
redelivery or port or place of redelivery. Any changes thereafter in Vessel’s
position shall be notified immediately to the Owners.

Should the Vessel be ordered on a voyage by which the Charter period may be
exceeded the Charterers to have the use of the Vessel to enable them to complete
the voyage, provided it could be reasonably calculated that the voyage would
allow redelivery about the time fixed for the termination of the Charter.

The Vessel shall be redelivered to the Owners in the same or as good structure,
state, condition and class as that in which she was delivered, fair wear and
tear not affecting class excepted.

The Vessel upon redelivery shall have her survey cycles up to date and class
certificates valid for at least the number of months agreed in Box 12.

 

15. Non-Lien and Indemnity

The Charterers will not suffer, nor permit to be continued, any lien or
encumbrance incurred by them or their agents, which might have priority over the
title and interest of the Owners in the Vessel.

The Charterers further agree to fasten to the Vessel in a conspicuous place and
to keep so fastened during the Charter period a notice reading as follows:-

“This Vessel is the property of (name of Owners). It is under charter to (name
of Charterers) and by the terms of the Charter Party neither the Charterers nor
the Master have any right, power or authority to create, incur or permit to be
imposed on the Vessel any lien whatsoever.”

The Charterers shall indemnify and hold the Owners harmless against any lien of
whatsoever nature arising upon the Vessel during the Charter period while she is
under the control of the Charterers, and against any claims against the Owners
arising out of or in relation to the operation of the Vessel by the Charterers.
Should the Vessel be arrested by reason of claims or liens arising out of her
operation hereunder by the Charterers, the Charterers shall at their own expense
take all reasonable steps to secure that within a reasonable time the Vessel is
released and at their own expense put up bail to secure release of the Vessel.

 

16. Lien

The Owners to have a lien upon all cargoes and sub-freights belonging to the
Charterers and any Bill of Lading freight for all claims under this Charter, and
the Charterers to have a lien on the Vessel for all moneys paid in advance and
not earned.

 

17. Salvage

All salvage and towage performed by the Vessel shall be for the Charterers’
benefit and the cost of repairing damage occasioned thereby shall be borne by
the Charterers.

 

 

-4-



--------------------------------------------------------------------------------

PART II

“BARECON 89” Standard Bareboat Charter

18. Wreck Removal

In the event of the Vessel becoming a wreck or obstruction to navigation the
Charterers shall indemnity the Owners against any sums whatsoever which the
Owners shall become liable to pay and shall pay in consequence of the Vessel
becoming a wreck or obstruction to navigation.

 

19. General Average

General Average, if any, shall be adjusted according to the York-Antwerp Rules
1974 or any subsequent modification thereof current at the time of the casualty.

The Charter Hire not to contribute to General Average.

 

20. Assignment and Sub-Demise

The Charterers shall not assign this Charter nor sub-demise the Vessel except
with the prior consent in writing of the Owners and subject to such terms and
conditions as the Owners shall approve.

 

23. Requisition/Acquisition

(a) In the event of the Requisition for Hire of the Vessel by any governmental
or other competent authority (hereinafter referred to as “Requisition for Hire”)
irrespective of the date during the Charter period when “Requisition for Hire”
may occur and irrespective of the length thereof and whether or not it be for an
indefinite or a limited period of time, and irrespective of whether it may or
will remain in force for the remainder of the Charter period, this Charter shall
not be deemed thereby or thereupon to be frustrated or otherwise terminated and
the Charterers shall continue to pay the stipulated hire in the manner provided
by this Charter until the time when the Charter would have terminated pursuant
to any of the provisions hereof always provided however that in the event of
“Requisition for Hire” any Requisition Hire or compensation received or
receivable by the Owners shall be payable to the Charterers during the remainder
of the Charter period or the period of the “Requisition for Hire” whichever be
the shorter.

The Hire under this Charter shall be payable to the Owners from the same time as
the Requisition Hire is payable to the Charterers.

(b) In the event of the Owners being deprived of their ownership in the Vessel
by any Compulsory Acquisition of the Vessel or requisition for title by any
governmental or other competent authority (hereinafter referred to as
“Compulsory Acquisition”), then, irrespective of the date during the Charter
period when “Compulsory Acquisition” may occur, this Charter shall be deemed
terminated as of the date of such “Compulsory Acquisition”. In such event
Charter Hire to be considered as earned and to be paid up to the date and time
of such “Compulsory Acquisition”.

24. War

(a) The Vessel unless the consent of the Owners be first obtained not to be
ordered nor continue to or remain in any place or on any voyage nor be used on
any service which will bring or put her within a zone which is dangerous as the
result of any actual or threatened act of war, war, hostilities, warlike
operations, acts of piracy or of hostility or malicious damage against this or
any other vessel or its cargo by any person, body or State whatsoever,
revolution, civil war, civil commotion or the operation of international law,
nor be exposed in any way to any risks or penalties whatsoever consequent upon
the imposition of Sanctions, nor carry any goods that may in any way expose her
to any risks of seizure, capture, penalties or any other interference of any
kind whatsoever by the belligerent or fighting powers or parties or by any
Government or Ruler.

(b) The Vessel to have liberty to comply with any orders or directions as to
departure, arrival, routes, ports of call, stoppages, destination, delivery or
in any other wise whatsoever given by the Government of the nation under whose
flag the Vessel sails or any other Government or any person (or body) acting or
purporting to act with the authority of such Government or by any committee or
person having under the terms of the war risks insurance on the Vessel the right
to give any such orders or directions.

 

 

   -5-   

For optional PART III, PART IV

and PART V. see overleaf



--------------------------------------------------------------------------------

 

“BARECON 89” Standard Bareboat Charter

 

PART III

PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY

(Optional, only to apply it expressly agreed and stated in Box 35)

 

OPTIONAL

PART

 

Specifications and Building Contract

(a) The Vessel shall be constructed in accordance with the Building Contract
(hereafter called “the Building Contract”) as annexed to this Charter, made
between the Builders and the Owners and in accordance with the specifications
and plans annexed thereto, such Building Contract, specifications and plans
having been counter-signed as approved by the Charterers.

(b) No substantial change shall be made in the Building Contract or in the
specifications or plans of the Vessel as approved by the Charterers as
aforesaid, without the Charterers’ consent which shall not be unreasonably
withheld or delayed.

(c) The Charterers shall have the right at their expense and so long as the
contractor does not object to send their representative to the Builders’ Yard to
inspect the Vessel during the course of her construction to satisfy themselves
that construction is in accordance with such approved specifications and plans
as referred to under sub-clause (a) of this Clause.

(d) The Vessel shall be built in accordance with the Building Contract and shall
be of the description set out therein provided nevertheless that the Charterers
shall be bound to accept the Vessel from the Owners on the date of delivery by
the Builders as having been completed and constructed in accordance with the
Building Contract and the Charterers undertake that after having so accepted the
Vessel they will not thereafter raise any claims against the Owners in respect
of the Vessel’s performance or specification or defects if any except that in
respect of any repair or replacement of any defects which appear within the
first 12 months from delivery the Owners shall use their best endeavours to
recover any expenditure incurred in remedying such defects from the Builders,
but shall only be liable to the Charterers to the extent the Owners have a valid
claim against the Builders under the guarantee clause of the Building Contract
(a copy whereof has been supplied to the Charterers) provided that the
Charterers shall be bound to accept such sums as the Owners are able to recover
under this clause and shall make no claim upon the Owners for any difference
between the amounts so recovered and the actual expenditure incurred on repairs
or replacements or for any loss of time incurred thereby.

Time and Place of Delivery

(a) Subject to the Vessel having completed her acceptance trials including
trials of cable handling equipment in accordance with the Building Contract and
specifications to the satisfaction of the Charterers, the Owners shall give and
the Charterers shall take delivery of the Vessel afloat when ready for delivery
at the Builders’ Yard or some other safe and readily accessible dock, wharf or
place as may be agreed between the parties hereto and the Builders. Under the
Building Contract the Builders have estimated that the Vessel will be ready for
delivery to the Owners as therein provided but the delivery date for the purpose
of this Charter shall be the date when the Vessel is in fact ready for delivery
by the Builders after completion of trials whether that be before or after as
indicated in the Building Contract. Notwithstanding the foregoing, the
Charterers shall not be obliged to take delivery of the Vessel until she has
been classed and documented as provided in this Charter and free for transfer to
the flag she has to fly. Subject as aforesaid the Charterers shall not be
entitled to refuse acceptance of delivery of the Vessel and upon and after such
acceptance the Charterers shall not be entitled to make any claim against the
Owners in respect of any conditions, representations or warranties, whether
express or implied, as to the seaworthiness of the Vessel or in respect of delay
in delivery or otherwise howsoever.

(b) If for any reason other than a default by the Owners under the Building
Contract, the Builders become entitled under that Contract not to deliver the
Vessel to the Owners, the Owners shall upon giving to the Charterers written
notice of Builders becoming so entitled, be excused from giving delivery of the
Vessel to the Charterers and upon receipt of such notice by the Charterers this
Charter shall cease to have effect.

(c) If for any reason the Owners become entitled under the Building Contract to
reject the Vessel the Owners shall, before exercising such right of rejection,
consult the Charterers and thereupon

  i) if the Charterers do not wish to take delivery of the Vessel they shall
inform the Owners within seven (7) days by notice in writing and upon receipt by
the Owners of such notice this Charter shall cease to have effect; or

 

  ii) if the Charterers wish to take delivery of the Vessel they may by notice
in writing within seven (7) days require the Owners to use best endeavours to
negotiate with the Builders as to the terms on which delivery should be taken
and upon receipt of such notice the Owners shall commence and in good faith
attempt to conclude such negotiations and/or take delivery of the Vessel from
the Builders and deliver her to the Charterers: If the Owners are unable to
negotiate terms acceptable to both Owners and Charterers, then either of them
may, by notice in writing to the other, terminate this Charter with immediate
effect.

The Owners shall refrain from exercising their rights of rejection until this
process has been completed.

 

  iii) Notwithstanding anything else in this Clause, in no circumstances shall
the Charterers be entitled to reject the Vessel unless the Owners are able to
reject the Vessel from the Builders;

 

  iv) if this Charter terminates under sub-clause (b) or (c) of this Clause, the
Owners shall thereafter not be liable to the Charterers for any claim under or
arising out of this Charter or its termination.

Guarantee Works

If not otherwise agreed, the Owners authorize the Charterers to arrange for the
guarantee works to be performed in accordance with the building contract terms,
and hire to continue during the period of guarantee works. The Charterers have
to advise the Owners about the performance to the extent the Owners may request.

Name of Vessel

Survey on Redelivery

The Owners and the Charterers shall appoint surveyors for the purpose of
determining and agreeing in writing the condition of the Vessel at the time of
re-delivery.

Without prejudice to Clause 14 (Part II), the Charterers shall bear all survey
expenses and all other costs, if any, including the cost of docking and
undocking, if required, as well as all repair costs incurred.

The Charterers shall also bear all loss of time spent in connection with any
docking and undocking as well as repairs, which shall be paid at the rate of
Hire per day or pro rata.

 



--------------------------------------------------------------------------------

Cableship in Building

Yard Number 1322

ADDITIONAL CLAUSES TO DEMISE CHARTERPARTY

Dated 24th September 1992

Between International Cableship Pte Ltd

and

Cable & Wireless (Marine) Ltd

Clause 27—Inventories and Consumable Oil and Stores.

A complete inventory of the Vessel’s entire equipment, outfit and appliances
shall be supplied by the Owners, which shall be verified by the Charterers at
their expense, upon delivery of the Vessel. Upon redelivery, Charterers and
Owners shall together make an inventory of the Vessel’s equipment, outfit and
appliances. Charterers shall make good any deficiencies at their expense.

Charterers and Owners together shall make an inventory of all bunkers,
lubricating oil, water, unbroached provisions, paints, oils, ropes and other
consumable stores on delivery and again on redelivery of the Vessel.

Clause 28—Name of Vessel

The Charterers shall be entitled to name the Vessel, subject to Owners’ consent
which shall not be unreasonably withheld. The Vessel shall be painted in the
colours, display the funnel insignia and fly the house flag as required by
Charterers.

 

-7-



--------------------------------------------------------------------------------

Clause 29—Hire

 

(a) Hire Fees shall be as shown in Schedule 1. The Hire Fees in Schedule 1 shall
remain fixed and firm unless the parties mutually agree otherwise, and in that
case Schedule 1 shall be replaced by a replacement Schedule 1 which shall form
an integral part of the Charter Agreement.

 

(b) The Charterer shall pay the foregoing Hire Fees for each Financial Year (1st
April to 31st March of the following year), in four equal quarterly instalments,
the quarters beginning on the first days of April, July, October and January,
payment being due sixty days after the start of the quarter to which the
instalment applies. If the Vessel is chartered for only part of the Financial
Year, then the Charterer shall pay a proportion of the annual Hire Fees equal to
the proportion of the year the Vessel is chartered. The Owners shall be entitled
to charge interest on all payments not received by the due date at a rate of 3%
above the lending rate of the Development Bank of Singapore Limited from the
date the payment became due until payment is received.

 

(c) Charterers shall take delivery of the Vessel from the Builders’ Yard as
provided in Part III hereof, and shall take the Vessel, with due despatch, to
Manila. Hire Fees shall not be payable by the Charterers until the Vessel
arrives at Manila. All costs of transit from the Builders’ Yard to Manila shall
be paid in the first instance by Charterers, but Owners shall reimburse
Charterers the cost of fuel, canal dues and an appropriate proportion of the
costs of insurance. This reimbursement shall be offset by the Charterers against
the first (and second if necessary) instalment of Hire Fees.

 

(d) All payments to the Owners shall be made in accordance with the Owners’
instructions.

 

-8-



--------------------------------------------------------------------------------

Clause 30—Charter Period

The Charter Period shall commence upon delivery of the Vessel to the Charterers
at the Builders’ Yard and shall continue for a period ending, unless Charterers
exercise their option to extend as set out below, on the twenty-fifth
anniversary of the date upon which Hire Fees became payable under Clause 29(c)
of this Charterparty. The Charterers shall have the option to extend this
charter on a year to year basis, at an annual charter fee to be mutually agreed
by Charterers and Owners.

Clause 31—Loss of Vessel

Should the Vessel become an actual, constructive, agreed or arranged total loss,
hire shall cease to be payable from the time of such loss provided that (a) when
the time of loss is unknown, Hire shall cease to be payable at noon on the day
the Vessel is last heard of, or (b) in the case of constructive total loss, Hire
shall cease to be payable at noon on the day when notice of abandonment is
given. Any Hire paid in advance shall be adjusted accordingly.

Clause 32—Employment

The Vessel shall be employed between safe ports or berths always afloat. The
Charterers shall procure that the Vessel shall be operated in conformity with
IMO rules and regulations for the time being in force or any equivalent or
applicable laws and regulations including those of the Vessel’s flag or places
where the Vessel shall trade hereunder during the period of hire.

 

-9-



--------------------------------------------------------------------------------

Clause 33—Arrest

 

(a) Should the Vessel be at any time arrested, seized, detained or subjected to
distress by reason of any act or omission of the Owners in relation to any
mortgage, charge, encumbrance or lien upon the Vessel created or allowed by the
Owners or by reason of any process, claim or lien of whatsoever nature arising
out of the use or operation of any other vessel for the time being owned by,
chartered to or operated by the Owners, the Owners shall as against the
Charterers be responsible for securing the release of the Vessel and the
discharge of all liabilities in connection with such process, claim or lien and
Hire Fees shall not be paid during such periods. The Owners hereby agree to
indemnify the Charterers against any other loss or damage, costs, claims or
other expenses suffered or incurred by the Charterers in connection therewith.

 

(b) Should the Vessel be at any time arrested, seized, detained or subjected to
distress by reason of any act or omission of the Charterers in relation to any
mortgage, charge, encumbrance or lien upon the Vessel created or allowed by the
Charterers by reason of any process, claim or lien of whatsoever nature arising
out of the use or operation of any other vessel for the time being owned by,
chartered to or operated by the Charterers, the Charterers shall as against the
Owners be responsible for securing the release of the Vessel and the discharge
of all liabilities in connection with such process, claim or lien and the
Charterers hereby agree to indemnify the Owners against any loss or damage,
costs, claims or other expenses suffered or incurred by the Owners in connection
therewith. Hire Fees shall continue to be paid during any such periods.

Clause 34—Withdrawal

If during the period of this Charter the Charterer shall fail to maintain
insurance as herein provided, or convene any meeting of or make any arrangement
or composition with its creditors or enter into any liquidation or receivership,
The Owners may without prejudice to any other right or remedy and without notice
to the Charterer terminate this Charter and withdraw the Vessel from service. No
conduct of the Owners or their representatives shall constitute any waiver of
Owners rights under this clause.

 

-10-



--------------------------------------------------------------------------------

Clause 35—Mortgagee’s Interest

Nothing herein contained shall prejudice the rights of the Mortgagee to exercise
its rights of Mortgage against the Vessel.

Clause 36—Law & Jurisdiction

This Charterparty shall by governed by and construed in accordance with the Laws
of the Republic of Singapore, both as to substance and as to procedure, and all
disputes hereunder shall be referred to the exclusive jurisdiction of the Courts
of the Republic of Singapore.

 

-11-



--------------------------------------------------------------------------------

Schedule 1

Demise Charterparty

Dated: 24th September 1992

ICPL HIRE FEE—(CWM)

 

Financial Year

  

ICPL Hire Fee

    

S$’000

1997/98

   14,884

1998/99

   15,479

1999/’00

   16,098

2000/01

   16,742

2001/02

   17,412

2002/03

   18,108

2003/04

   18,832

2004/05

   19,489

2005/06

   19,489

2006/07

   19,489

2007/08

   19,489

2008/09

   19,489

2009/10

   19,489

2010/11

   19,489

2011/12

   19,489

2012/13

   19,489

2013/14

   19,489

2014/15

   19,489

2015/16

   19,489

2016/17

   19,489

2017/18

   19,489

2018/19

   19,489

2019/20

   19,489

2020/21

   19,489

2021/22

   19,489

2022/23

   19,489

 

-12-